Citation Nr: 0806006	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder.


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case for 
additional development in March 2003, February 2004, and 
December 2006.


FINDING OF FACT

A seizure disorder was not manifested during service or 
within one year thereafter.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2001.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, further 
VCAA letters were also issued between February 2004 and 
January 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing his claimed seizure 
disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, seizures.  In dental health 
questionnaires from March 1988 and May 1989, he specifically 
denied epilepsy or seizures.  He did complain of dizziness in 
June 1989 but was diagnosed with an upper respiratory 
infection with right eustachian tube dysfunction and 
questionable gastroenteritis.   The report of the veteran's 
October 1989 separation examination contains no notation of 
seizures.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a private medical record from March 1996, at which time he 
reported recurring blackouts.  In April 1996, he underwent a 
CT scan of the brain for complaints of dizzy spells.  He was 
later seen for complaints of seizures in September 2000 and 
has since been treated for this disability on multiple 
occasions.  Several VA treatment records, including a January 
2001 VA mental health note, indicate that he reported that 
his history of seizures dated back to approximately 1987.

In January 2006, the veteran underwent a VA epilepsy and 
narcolepsy examination, conducted by an examiner who reviewed 
the claims file.  This examiner noted the veteran's reported 
history of seizures since 1988, as he inhaled jet fumes in 
service.  Based on the examination findings, the examiner 
diagnosed a history of a seizure disorder, possibly 
pseudoseizure with a normal examination, and no evidence of 
epilepsy.  Upon reviewing the claims file, the examiner noted 
that, while the veteran reported seizures since 1988, he did 
not report blackouts until 1996.  Based on the claims file 
review, the examiner rendered the opinion that the veteran 
had not exhibited the initial manifestations of a seizure 
condition during his period of military service or within one 
year of his discharge from military service.

The veteran has since submitted multiple statements from 
treatment providers in support of his claim, all dated from 
February or March of 2006.  These include two medical scripts 
from Darrell R. Mease, M.D., who noted that the veteran had a 
significant head injury in 1987 and that seizures then 
occurred in 1988; a statement from Khalid Gawad, M.D., who 
noted that other treatment providers had thought that the 
seizures "could be service connected"; a statement from a 
nurse, who described seizures "since 1988"; and a statement 
from C. Joseph Choteau, M.D., who opined that blunt head 
trauma in 1988 "was the cause and factor of [the veteran's] 
seizures."

In July 2006, Dr. Mease provided a further statement, in 
which he cited that the veteran "apparently has had a 
seizure disorder starting according to his medical files in 
1988," with a "documented head injury in 1987" when he ran 
into a stationary airplane while running to his general 
quarters.  Dr. Mease noted that "[f]urther review of the 
records of March of 1988 again it was documented black outs 
that were not observed at the time that are very well 
consistent with seizure activity" and related to current 
seizure activity with his previous head injury.  Dr. Mease 
noted reviewing records "obtained from the VA authority," 
including records from military service, previous primary 
care physicians, neurologists, and Social Security 
documentation.

In November 2006, the veteran submitted logs from the U.S.S. 
Enterprise for the period from 1985 to 1990, but his claimed 
injury not mentioned at all therein.

The Board has reviewed the above evidence and notes that 
several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran was not treated for seizures during service or 
for any potentially seizure-related symptoms until March 
1996, more than six years following separation from service.

While the Board has acknowledged the multiple medical 
opinions from February and March of 2006, none of these 
opinions indicates a claims file review.  The Board thus 
finds that such opinions were predicated on the lay 
symptomatology report of the veteran and are accordingly 
limited in probative value.  See Miller v. West, 11 Vet. App. 
at 348.  

One of the doctors who submitted an opinion, Dr. Mease, did 
note in a subsequent July 2006 opinion that he had reviewed 
at least portions of the veteran's medical documentation, 
including records from military service, previous primary 
care physicians, neurologists, and Social Security 
documentation.

The Board, however, finds that Dr. Mease's opinion is 
substantially limited in probative value.  First, it is not 
clear that Dr. Mease had the opportunity to review the entire 
claims file, as opposed to certain relevant portions.  
Second, Dr. Mease made a substantive factual error in his 
statement; he noted that the veteran was treated for 
blackouts in March 1988, when in fact such treatment is 
documented from March 1996, again well after service.  
Finally, Dr. Mease cited to a documented head injury from 
service, but the service medical records are entirely 
negative for such an injury.  Given that Dr. Mease claimed to 
have reviewed service records, the fact that he would make 
such a statement as to an in-service injury manifestly calls 
into question his credibility.

By contrast, the VA examiner who examined the veteran in 
January 2006 did  review the entire claims file and correctly 
pointed out both the lack of treatment for seizures (notably, 
at that time the veteran cited to fuel inhalation as the 
cause of his seizures) and the initial treatment for 
blackouts in March 1996.  This examiner determined that there 
was no evidence of a disorder first manifest in service or 
within one year thereafter.  Given the complete and accurate 
history upon which this opinion was based, as compared to the 
shortcomings of the aforementioned private medical records, 
the Board finds the examiner's opinion to have substantially 
more probative value than the others.  Consequently, the 
Board does not find that the competent medical evidence of 
record supports the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is lay evidence, including his statements and 
hearing testimony, as well as the statements and/or testimony 
of several relatives and a friend.  

Even if the veteran's testimony could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder either in service or soon thereafter and 
the January 2006 VA examination opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  None 
of the cited lay witnesses, moreover, has been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a seizure disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a seizure disorder is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


